

117 HR 4698 IH: Say No to Indoctrination Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4698IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Owens (for himself, Ms. Foxx, Ms. Stefanik, Mrs. Steel, Mr. Allen, Mrs. Spartz, Mrs. Miller-Meeks, Mr. Comer, Mrs. McClain, Mr. Bishop of North Carolina, Mr. Murphy of North Carolina, Mr. Thompson of Pennsylvania, Mr. Good of Virginia, Mr. Grothman, Mr. Griffith, Mr. Rice of South Carolina, and Mr. Buck) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prevent the use of Federal funds to advance discriminatory concepts, and for other purposes.1.Short titleThis Act may be cited as the Say No to Indoctrination Act.2.ProhibitionNo Federal funds may be appropriated, obligated, or expended to teach or advance concepts that—(1)separate individuals based on race, color, or national origin;(2)assign characteristics or assumptions to individuals based on race, color, or national origin; or(3)state or imply that the United States is an inherently racist country.